IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00315-CV
 
LDF Construction, Inc., Lynn D. Foster, 
Mark W. Todd Architects, Inc. and 
Mark W. Todd,
                                                                                    Appellants
 v.
 
Sam Bryan, Connie Bryan, and Sammy 
R. Bryan, DDS, P. A.,
                                                                                    Appellees
 
No. 10-08-00348-CV
 
IN RE LDF CONSTRUCTION, INC. AND
LYNN D. FOSTER
 
Original Proceeding
 
And
 
10-08-00407-CV
 
IN RE MARK TODD AND MARK W. TODD
ARCHITECTS
 
Original Proceeding
 
 
 

From the 278th District Court
Walker County, Texas
Trial Court No. 24,273
 

ORDER





 
            Mark W. Todd Architects and Mark Todd,
individually, and LDF Construction, Inc. and Lynn Foster, individually,
appealed the trial court’s orders denying their motions to compel arbitration. 
That appeal was assigned case number 10-08-00315-CV.  LDF Construction, Inc. and Lynn Foster, individually, also filed a petition for writ of mandamus
regarding the order of the trial court denying arbitration as it applied to
them.  That mandamus proceeding was assigned case number 10-08-00348-CV.  Mark W. Todd Architects and Mark Todd, individually have now also filed a petition
for writ of mandamus regarding the order of the trial court denying arbitration
as it applied to them.  That mandamus proceeding was assigned case number 10-08-00407-CV.
Briefing
            Despite the Court’s efforts to
coordinate briefing and responses to keep repetition to a minimum in all the
cases, the briefing and response schedules have become inconsistent.  This
order hereby sets aside any prior orders and establishes the briefing and
response schedule for each of the proceedings.
Appeal
            In 10-08-00315-CV, the brief of Sam Bryan, Connie Bryan, and Sammy R. Bryan, DDS, P.A., responsive to the brief
filed on October 13, 2008 by LDF Construction, Inc. and Lynn Foster,
individually, which is currently past due, is ordered to be filed by December 29, 2008.  
            In 10-08-00315-CV, the brief of Sam Bryan, Connie Bryan, and Sammy R. Bryan, DDS, P.A., responsive to the brief
filed on November 17, 2008 by Mark W. Todd Architects and Mark Todd,
individually, is ordered to be filed by December 29, 2008.
Mandamus I
            In 10-08-00348-CV, the response of Sam Bryan, Connie Bryan, and Sammy R. Bryan, DDS, P.A., and of any other person
whose interest may be affected by the trial court’s judgment, to the petition
for writ of mandamus filed on October 13, 2008 by LDF Construction, Inc. and Lynn Foster, individually, is ordered to be filed by December 29, 2008.
Mandamus II—Response Requested
            In 10-08-00407-CV, the Court also requests a response from any person whose interest would be directly affected
by the relief sought in the petition filed by Mark W. Todd Architects and Mark
Todd, individually.  Tex. R. App. P.
52.2, 52.4.  Any response is ordered to be filed by December 29, 2008.
Party References
            Because there are multiple parties involved
in each of these three proceedings, the Court requests that the parties refer
to themselves by name and not party position in any correspondence or document
filed with the Court.  If a reference to the party’s position would be helpful,
a parenthetical as to that position may be added.
Submission
            The mandamus proceedings were
initially shown to have been submitted on the date each was filed.  The
submission of each mandamus proceeding, 10-08-00348-CV and 10-08-00407-CV, is set aside.  The mandamus proceedings will be set for submission in
conjunction with the direct appeal, 10-08-00315-CV, at which time the three proceedings will also be evaluated for submission on oral argument.
 
                                                                        PER
CURIAM
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Order
issued and filed December 17, 2008